DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the microfabricated region” in lines 2-3. Since claim 1 was amended to introduce a microfabricated region, it is ambiguous to which microfabricated region lines 2-3 of claim 2 are referring to. For the purposes of examination, the examiner will assume that this was meant to refer to the microfabricated region of the proximal section that is introduced in claim 2. 
	Claim 4 recites “the microfabricated region” in lines 1-2. Since claim 1 was amended to introduce a microfabricated region, it is ambiguous as to whether claim 4 is referring to the microfabricated region of claim 1 or the microfabricated region introduced in line 2. For the purposes of examination, the examiner will assume claim 4 is still intended to refer to the microfabricated region of claim 2.
Claim 5 recites “the microfabricated region” in lines 1-2. Since claim 1 was amended to introduce a microfabricated region, it is ambiguous as to whether claim 5 is referring to the microfabricated region of claim 1 or the microfabricated region introduced in line 2. For the purposes of examination, the examiner will assume claim 5 is still intended to refer to the microfabricated region of claim 2.
Claims 2-5 are rejected by virtue of their dependency from claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berg (US 5,569,218, cited previously).
As to claim 21, Berg discloses an interventional device (catheter 40; Fig. 5), comprising: an elongated member (11) extending between a proximal end (end at hub 30) and a distal end (end at distal tip 20), the elongated member including: a proximal section (see annotated/cropped Fig. 5 below, hereafter referred to as “Fig. B”); a distal section (distal tip 22); and an intermediate section having a proximal-intermediate section (see Fig. B) extending distally from the proximal section and a distal-intermediate section (see Fig. B) extending proximally from the distal section, wherein the proximal-intermediate section includes a microfabricated cut arrangement enabling preferential flexing (see Figs. 1-4 and lines 40-50 col. 3 which show/explain a process for creating a flexible section including cutting), wherein the distal-intermediate section is more rigid than the proximal-intermediate section and the distal section (see lines 51-59 col. 3, depending on the type of filler material 18 used, the proximal-intermediate section can be made more flexible than the distal-intermediate section; further the distal tip 22 is described as consisting of “a softer, more flexible polymer” than the rest of the shaft 11 of the catheter – see lines 29-37 col. 4), and wherein the distal section is capable of lateral bending relative to the distal-intermediate section (the examiner is interpreting the “softer, more flexible polymer” to provide lateral bending relative to the distal-intermediate section).

    PNG
    media_image1.png
    737
    550
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg.
As to claim 1, Berg discloses an interventional device (catheter 40; Fig. 5), comprising: an elongated member (11) extending between a proximal end (end at hub 30) and a distal end (end at distal tip 20), the elongated member including: a proximal section (see annotated Fig. 5 below, hereafter referred to as “Fig. C”); a distal section (Fig. C) including a microfabricated region having a cut arrangement (see Figs. 1-4 and lines 40-50 col. 3 which show/explain a process for creating a flexible section including cutting); and an intermediate section having a proximal-intermediate section extending distally from the proximal section (see Fig. C) and a distal-intermediate section extending proximally from the distal section (see Fig. C), wherein the proximal-intermediate section includes a microfabricated cut arrangement enabling preferential flexing (see Fig. C, Figs. 1-4 and lines 40-50 col. 3 which show/explain a process for creating a flexible section including cutting) and wherein the distal-intermediate section is positioned between the cut arrangement of the distal section and the cut arrangement of the proximal-intermediate section (Fig. C), and wherein the distal-intermediate section omits microfabricated cuts and is more rigid than the proximal-intermediate section and the distal section (see lines 51-59 col. 3, depending on the type of filler material 18 used, the proximal-intermediate section and the distal section would be more flexible than the distal-intermediate section and therefore the distal-intermediate section would be more rigid than the proximal-intermediate section and the distal section).

    PNG
    media_image2.png
    737
    603
    media_image2.png
    Greyscale

While Berg discloses wherein the proximal-intermediate section includes a microfabricated cut arrangement enabling preferential flexing as noted above, Berg does not expressly recite that the embodiment in Fig. 5 is configured such that the microfabricated cut arrangement enables preferential flexing in in one plane. However Figs. 7-8 represent an embodiment “in which it is desired to create bending planes within the catheter shaft 11.  This also can be accomplished through the use of the present invention.  The catheter can be processed as described above, but instead of grinding the band 15 in a 360 degree manner, opposing sides of the catheter shaft 11 may be ground down and then filled with a more flexible filler material 18 to create a plane in which the transition element may bend” (see para beginning line 21 col. 5). It would have been obvious to one having ordinary skill in the art to apply this teaching of Berg to the embodiment of Fig. 5 such that wherein the proximal-intermediate section includes a microfabricated cut arrangement enabling preferential flexing in one plane. One would have been motivated to do so in situations where it is desired for the proximal-intermediate section to only be capable of bending in one plane (see lines 40-50 col. 3, lines 38-46 col. 4, and paragraph beginning line 21 col. 5 of Berg).

As to claim 2, Berg makes obvious the device of claim 1 as described above. Berg does not expressly show wherein the proximal section (as annotated in Fig. C) includes a microfabricated region having a cut arrangement for increasing the flexibility of the microfabricated region, however Berg does teaches that its microfabricated cuts arrangements (i.e. transition sections 22) can be put into other areas: “Transition sections 22 can be applied to the main shaft in as many locations as needed.  Because the support member 14 and the inner tube 12 are continuous through the transition section 22, a stronger bond is created.  This is a key advantage over butt joints as described and used in the prior art.  Most catheter shafts are made to be rigid the entire length of the catheter shaft to ensure the correct stiffness occurs at the desired locations.  The catheter shaft does not need to be rigid the entire length to provide back-out support.  The present invention allows for the rigidity or flexibility to be added only where it is needed” (see lines 4-14 col. 5). It therefore would have been obvious to one having ordinary skill in the art to modify the embodiment of Berg seen in Fig. C such that the proximal section (as annotated in Fig. C) includes a microfabricated region having a cut arrangement for increasing the flexibility of the microfabricated region of the proximal section. One would have been motivated to do so in order to provide a flexible region within the proximal section depending on an intended treatment using the device (see lines 33-63 col. 2, lines 38-46 col. 4, and lines 4-14 col. 5 of Berg).
As to claim 3, Berg makes obvious the device of claim 2 as described above. Berg additionally teaches wherein the proximal section includes a braided region (entire shaft 11 
As to claim 4, Berg makes obvious the device of claim 3 as described above. Berg additionally teaches wherein the braided region is proximal of the microfabricated region (since entire shaft 11 comprises a braid, the braided region would be located proximally of any of the microfabricated regions – see lines 22-33 col. 4 of Berg).
As to claim 13, Berg makes obvious the device of claim 2 as described above. While Berg does not expressly recite wherein the distal section has greater flexibility than the microfabricated region of the proximal section, Berg does however teach “The most distal section of the guiding catheter 40 is formed to correspond to a desired geometrical shape.  This shape is determined by the specific anatomy of the patient, and the amount of guide catheter back-out support that is needed for the procedure” (lines 38-42 col. 4) and discusses how sections of the catheter can have varying degrees of rigidity based on placement of transition sections (see lines 33-63 col. 2 & lines 4-14 col. 5). Therefore it would have been obvious to one having ordinary skill in the art to modify Berg further to have any of various configurations, including one such that the distal section has greater flexibility than the microfabricated region of the proximal section based on an intended treatment using the device (see abstract, lines 33-63 col. 2 & lines 4-14 col. 5 of Berg).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg as applied to claim 2 above, and further in view of Jacobsen et al. (US 2008/0021401 A1, cited previously and hereinafter 'Jacobsen').
As to claim 5, Berg makes obvious the device of claim 2 as described above. Berg is silent to wherein longitudinal spacing between cuts of the microfabricated region grows progressively narrower toward the intermediate section. Jacobsen teaches an elongate member (130) having a microfabricated region that includes cuts (slots 135) wherein longitudinal spacing between cuts of the microfabricated region grows progressively narrower (see Fig. 1, para 0051). It would have been obvious to one having ordinary skill in the art to modify Berg in view of Jacobsen to alternatively include a microfabricated region .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg, and further in view of Nakatate (US 2016/0045101 A1, cited previously and hereinafter ‘Nakatate’).
As to claim 6, Berg makes obvious the device of claim 1 as described above, but is silent to wherein the microfabricated cut arrangement of the proximal-intermediate section includes cuts arranged on a single side to leave a resulting spine. Nakatate teaches a microfabricated cut arrangement (seen in Fig 4E) including cuts arranged on a single side to leave a resulting spine (see Fig. 4E, para 0082, spine being interpreted as bottom side of 4E where no cuts are present). It would have been obvious to one having ordinary skill in the art to modify the proximal-intermediate section of Berg in view of Nakatate such that the microfabricated cut arrangement of the proximal-intermediate section includes cuts arranged on a single side to leave a resulting spine, rather than by using the current design of Berg. One would have been motivated to do so as a substitution of one known types of means for making a flexible section of a catheter for another (see para 0082 of Nakatate).

Claims 8-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg as applied to claim 1 above, and further in view of Lippert et al. (US 2010/0256528 A1, cited previously and hereinafter 'Lippert').
As to claim 8, Berg teaches the device of claim 1 as described above, but is silent to wherein at least the distal section and intermediate section are formed from a single integral piece of stock material. Lippert discloses forming an elongate member from a single integral piece of stock material (see at least Fig. 3A and paragraphs 0039, 0049-0055, 0083 explaining 
As to claim 9, Berg makes obvious the device of claim 1 as described above. Berg is silent to wherein at least the distal section, the intermediate section, and a region of the proximal section are formed from a single integral piece of stock material, the region of the proximal section extending proximally from the intermediate section. Lippert discloses forming an elongate member from a single integral piece of stock material (see at least Fig. 3A and paragraphs 0039, 0049-0055, 0083 explaining cutting of stock material 202 to create catheters or guidewires), and further teaches including microfabricated regions in different sections of elongate members based on desired flexibility (see Figs. 7A-7D, paragraphs 0041, 0072, 0074, 0077, 0079, 0084-0085, 0098). It would have been obvious to one having ordinary skill in the art to further modify Berg such that at least the distal section, the intermediate section, and a region of the proximal section are formed from a single integral piece of stock material, the region of the proximal section extending proximally from the intermediate section. One would have been motivated to do so as Lippert teaches its methods of forming elongate members as utilizing previously unavailable combinations of materials and configurations to achieve superior levels of performance during surgical procedures (see at least paragraphs 0039, 0049-0055, 0083 of Lippert).
	As to claims 10 and 11, Berg makes obvious the device of claim 1 as described above, but is silent to an outer laminate and/or an inner liner and wherein the outer laminate and/or the inner liner extend distally beyond the distal section to form an atraumatic distal tip. Lippert teaches “In an embodiment of a polymer catheter, polymer lumen forming stock material, such as PEEK, may be micro-cut to provide even greater flexibility, with the micro-cuts purposely breaking through the lumen wall into lumen.  To re-establish the fluid integrity of lumen, a polymer matrix can be formed around the cut outer portion of the catheter, filling the gaps or fenestrations in the lumen walls without filling the lumen itself.  As further discussed below, this can be accomplished in a number of ways.  Either before or after the matrix if formed, a thin liner tube having an outer diameter that is slightly smaller than the inner diameter of the lumen wall can be inserted through the catheter.  The liner is used to smooth the lumen wall, decrease friction, add lubricity, help keep the polymer material forming the matrix from entering the lumen, and increase the burst pressure strength of the product, but the liner would not act as a fluid seal, which function is performed by the polymer matrix.  This type of catheter, with a liner tube running throughout some length of the catheter formed of a cut skeletal body with a polymer matrix, is referred to herein as a two-piece polymer catheter” (para 0107). Lippert also teaches “Soft tip section 1220 encompasses the most distal portion of soft tip hybrid catheter 1251, and comprises either the liner tubing 1254 extending beyond the end of the micro-cut polymer catheter section, or an outer covering extending beyond the end of the section” (see para 0137, Fig. 12). It would have been obvious to one having ordinary skill in the art to modify Berg such that it includes an outer laminate and/or an inner liner and wherein the outer laminate and/or the inner liner extend distally beyond the distal section to form an atraumatic distal tip in view of the teachings of Lippert. One would have been motivated to do so for the benefits described in the above quoted sections of Lippert including smoothing the lumen wall, decreasing friction, increasing burst pressure strength, and adding a soft tip to prevent damage to tissue (see para 0107, 0137 of Lippert).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg as applied to claim 1 above, and further in view of Kiemeneij (US 6,273,881 B2, cited previously and hereinafter 'Kiemeneij').
As to claim 14, Berg makes obvious the device of claim 1 as described above.
Berg describes treatment within an aorta (see para beginning line 62 col. 1), but is not explicit to wherein the intermediate section is configured in size and shape for placement at the aortic root, with the proximal-intermediate section providing a bend at one wall of the aortic root and the distal-intermediate section extending across the aortic root toward an opposite wall. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Berg in view of Kiemeneij such that the intermediate section of Berg is configured in size and shape for placement at the aortic root, with the proximal-intermediate section providing a bend at one wall of the aortic root and the distal-intermediate section extending across the aortic root toward an opposite wall. One would have been motivated to do so as Kiemeneij teaches how such an arrangement can be effective for providing treatment to a left coronary artery (see Fig. 3, para beginning line 66 col. 5 of Kiemeneij).

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg in view of Mueller (US 4,801,297).
As to claim 22, Berg discloses the device of claim 21 as described above, but is silent to wherein the distal section includes a microfabricated region having a cut arrangement for increasing flexibility of the distal section.
Mueller teaches a catheter 10 having a distal section (tip region 24) including a microfabricated region having a cut arrangement for increasing flexibility of the distal section (see abstract & line 57 col. 1 through line 42 col. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Berg, either by replacing the current distal section of Berg or modifying the existing distal section to include a microfabricated region having a cut arrangement for increasing flexibility of the distal section. One would have been motivated to do so for the various benefits taught by Mueller of providing easy bending, safety valve functionality, and enhanced flow rate and dispersion (see abstract & line 57 col. 1 through line 42 col. 2 of Mueller).

.

Allowable Subject Matter
Claims 15-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 15, while Kiemeneij, van Oepen, (US 2018/0028177 A1, cited previously and hereinafter ‘van Oepen’), Berg, and Nakatate (US 2016/0045101 A1, cited previously and hereinafter ‘Nakatate’) teach many of the individual limitations of claim 15 (see 10/29/2020 Non-Final Rejection), the applicant has made multiple amendments and added various limitations to claim 15 that have substantially differentiated the claim from the prior art. Therefore, the examiner did not find an obvious combination of the above references (or any other prior art of record), that includes an interventional device configured for passage to the aortic root and to a coronary artery, the interventional device comprising: an elongated member extending between a proximal end and a distal end, the elongated member including a proximal section including a microfabricated region and a braided region proximal of the microfabricated region, the microfabricated region of the proximal section having a cut arrangement for increasing flexibility of the proximal section; a distal section including a microfabricated region having a cut arrangement for increasing flexibility of the distal section, and wherein the microfabricated region of the distal section has greater flexibility than the microfabricated region of the proximal section; and an intermediate section between the proximal section and the distal section, the intermediate section having a proximal-intermediate section extending distally from the proximal section and a distal-intermediate section extending proximally from the distal section, wherein the proximal-intermediate section includes a microfabricated cut arrangement with cuts arranged on a single side to leave a resulting spine and to enable preferential flexing in one plane, and wherein the distal-intermediate section is more rigid than each of the proximal- intermediate section, the microfabricated region of the proximal section, and the distal section.
Claims 16-17 depend from claim 15.
having a microfabricated region with a first cut arrangement with cuts arranged on multiple sides, a distal section having a microfabricated region with a second cut arrangement with cuts arranged on multiple sides and that provides greater flexibility than the first cut arrangement” and “wherein the proximal-intermediate section includes a microfabricated cut arrangement with cuts arranged on a single side to leave a resulting spine and to enable enabling preferential flexing in one plane, and wherein the distal-intermediate section omits microfabricated cuts”. No obvious combination of references was found that would have made one having ordinary skill in the art to perform a method having these limitations in combination with the rest of the limitations of claim 18.
Claim 19 depends from claim 18.

Response to Arguments
Applicant’s arguments submitted 1/29/21 have been considered.
With regard to applicant’s arguments concerning the rejection of claim 1 (pages 9-12 of Remarks), the amendments have required significant changes to how the art is being interpreted and thus Berg is now used as the primary reference, rather than Kiemeneij. Therefore, all arguments specifically directed towards the modification of Kiemeneij are now moot. Further, the applicant’s arguments that the cited art fails to provide any guidance that would have led the skilled person to the particular combination and the specific arrangements as claimed (2nd paragraph on page 11 of Remarks) are not persuasive. In the current rejection of claim 1, the only feature being added to Berg is that the microfabricated cut arrangement enables preferential flexing in in one plane. It is explicitly shown in Figs. 7-8 and taught that “The catheter can be processed as described above, but instead of grinding the band 15 in a 360 degree manner, opposing sides of the catheter shaft 11 may be ground down and then filled with a more flexible filler material 18 to create a plane in which the transition element may bend” (see para beginning line 21 col. 5). Berg further teaches the explicit motivation for doing so: “The most distal section of the guiding catheter 40 is formed to correspond to a desired geometrical shape.  This shape is determined by the specific anatomy of the patient, and the amount of guide catheter back-out support that is needed for the procedure… These curves assist the physician in the placement of the device for treatment of the vessels”. (see lines 38-46 col. 4), and thus provides a reason why the skilled person would have made such a modification.
As to claim 15, while not necessarily agreeing with all of the applicant’s arguments, the examiner has withdrawn all rejections of claim 15 as the amendments have added significant new limitations to claim 15 that, in combination with the rest of claim 15, would not have been obvious to one having ordinary skill in the art to include based off the current prior art of record.
As to claim 18, while not necessarily agreeing with all of the applicant’s arguments, the examiner has withdrawn all rejections of claim 18 as the amendments have added significant new limitations to claim 18 that, in combination with the rest of claim 18, would not have been obvious to one having ordinary skill in the art to include based off the current prior art of record.
As to claim 21 (a new claim), the applicants arguments are directed to the Kiemeneij reference. This reference is not relied upon in the rejection of claim 21 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783